Citation Nr: 0725639	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
July 1981.
This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
February 2004 and November 2005 of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Muskogee, Oklahoma and 
Houston, Texas.

In March 2007 the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, the veteran's 
representative argues that consideration should be given to 
service connection for a mental condition, other than PTSD.  
Therefore, this matter referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the March 2007 Board hearing, the veteran testified that 
she sought medical attention at the Oak Knoll Naval Hospital.  
As it is unclear whether the veteran sought treatment for 
either a knee disability or a psychiatric disability at this 
facility, she should be asked to provide the proper details 
and authorization to obtain these records.

With respect to the issue of entitlement to service 
connection for PTSD, 38 C.F.R. § 3.304(f) is specifically 
germane to the development and adjudication of the veteran's 
PTSD claim as it involves the standard of proof and the type 
of evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  The veteran 
has claimed that she was subjected to physical assault during 
service.  The amended regulation specifically provides that 
VA will not deny this type of PTSD claim without first 
advising the claimant that evidence from sources other than 
the service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  Although the veteran was provided 
with a PTSD Personal  Assault Questionnaire and an April 2006 
letter, both of which included information described under 
38 C.F.R. § 3.304(f)(3), the Board finds that the veteran 
should be sent the specific notice letter. 

The Board also finds that a medical opinion is necessary to 
establish the relationship, if any, between all currently 
diagnosed psychiatric disorders and the veteran's service.  A 
medical opinion addressing the question of whether the record 
tends to suggest that the veteran's claimed in-service 
stressful experience occurred would also be helpful in 
resolving the claim for service connection for PTSD.  See 38 
C.F.R. § 3.304(f)(3).  In addition, the Board notes that the 
veteran submitted service personnel records in microfiche 
format.  As such, prior to returning the claims file to the 
VA examiner, the service personnel records on microfiche 
should be reviewed, and if not already of record, converted 
to paper format so that they may be reviewed by the VA 
examiner.

With respect to entitlement to service connection for 
bilateral knee disability, although the veteran was afforded 
a VA examination in conjunction with her claim for service 
connection for a bilateral knee disability in July 2005, this 
examination is not adequate for appellate purposes as the 
veteran's claims file was not available for review.  As such, 
all available evidence was not considered.  Likewise, 
pertinent facts were neither identified nor evaluated and 
weighed.  The Court has held that the requirement for 
evaluation of the complete medical history of the veteran's 
condition operated to protect veterans against an adverse 
decision based on a single, incomplete, or inaccurate report 
and to enable VA to make a more precise evaluation.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In West v. 
Brown, 7 Vet.App. 70 (1994), the Court clearly indicated that 
the necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  The Board, therefore, concludes that an 
additional VA examination is needed to determine whether or 
not the veteran has a bilateral knee disability that is 
related to service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished the 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault. 

2.  The veteran should be provided a VA 
Form 21-4142, Authorization and Consent 
to Release Information, and asked to 
provide information regarding any knee or 
psychiatric treatment at Oak Knoll Naval 
Hospital. 

3.  The veteran's service personnel 
records on microfiche should be reviewed, 
and if not already of record, converted 
to paper format so that they are 
available for the examining physician to 
review.

4. The veteran should be afforded a VA 
examination by a psychiatrist for the 
purpose of determining the nature, 
etiology and severity of all current 
psychiatric pathology.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should review the record, to 
include service personnel records, and 
offer an opinion as to whether there is 
evidence in the claim file (of action or 
behavioral changes after the claimed 
sexual assault incident) which indicates 
that it is at least as likely as not that 
the claimed in-service assault occurred.  
The examiner should offer an opinion in 
accordance with the guidance set forth in 
38 C.F.R. § 3.304(f)(3).  If the examiner 
concludes that the claimed assault did 
take place, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
currently suffers from PTSD causally 
related to such incident.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of all current bilateral knee 
pathology.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current bilateral knee 
disability is related to the symptoms or 
diagnosis documented during her active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After ensuring that any actions 
needed to comply with the VCAA, the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



